Citation Nr: 0028711	
Decision Date: 10/31/00    Archive Date: 11/03/00

DOCKET NO.  99-05 609	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to an increased rating for post-traumatic stress 
disorder (PTSD), currently evaluated as 30 percent disabling.  


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart


WITNESSES AT HEARING ON APPEAL

Appellant, the appellant's wife, and Mrs. I. M.


ATTORNEY FOR THE BOARD

J. Fussell, Counsel


REMAND

The veteran had active service from April 1967 to October 
1967.  

This matter comes before the Board of Veteran's Appeals 
(Board) from a December 1998 decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Jackson, 
Mississippi, which granted service connection for PTSD and 
assigned a 10 percent disability rating, effective from 
October 15, 1998.  Therefore, the claim continues to be well 
grounded under 38 U.S.C.A. § 5107(a) (West 1991) as long as 
the rating schedule provides a higher rating for the service-
connected condition.  Shipwash v. Brown, 8 Vet. App. 218, 224 
(1995).  That rating was subsequently increased to 30 
percent, effective October 15, 1998, by an October 1999 
rating decision. 

On file are records which had been submitted in support of 
the veteran's application for Social Security disability 
benefits.  These reflect that he underwent various 
evaluations, including an evaluation in March 1994 by Dr. W. 
G. F., a psychiatrist, at which time the diagnoses included a 
somatoform pain disorder, a panic disorder with agoraphobia, 
and an adjustment disorder with depressed mood, all of which 
were the direct result of the vehicular accident in February 
1993.  The diagnoses also included PTSD, with symptoms 
thereof being aggravated by the February 1993 vehicular 
accident.  A January 1998 report of an evaluation by J. E. 
M., a licensed psychologist, reflects that the veteran 
related having seen a psychiatrist on a regular basis for 
about four months in 1993 or 1994 because of depression 
related to pain.  However, no records of such treatment are 
on file.  

More recently, at a December 1998 VA psychiatric examination 
the veteran related having sought psychiatric treatment in 
1997 at the University of Tennessee Medical Center, following 
which he had been treated at a VA medical facility in 
Memphis, Tennessee.  Records of 1997 treatment at the 
University of Tennessee Medical Center are not on file even 
though at the May 1999 RO hearing it was indicated that an 
attempt would be made to obtain these records.  

In claims for an increased rating, generally the present 
disability level is the primary concern and past medical 
reports do not take precedence over current findings.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  This is not 
applicable in an appeal from a rating assigned by an initial 
grant of service connection.  Fenderson v. West, 12 Vet. 
App. 119 (1999).  This appeal being from the initial rating 
assigned to a disability upon awarding service connection, 
the entire body of evidence is for equal consideration.  

VA has a statutory duty to assist veterans in the development 
of evidence pertinent to a well-grounded claim.  38 U.S.C.A. 
§ 5107(a) (West 1991); see also Littke v. Derwinski, 1 Vet. 
App. 90 (1990).  The fulfillment of the statutory duty to 
assist includes providing additional VA examinations by a 
specialist when recommended, and conducting a thorough and 
contemporaneous medical examination, which takes into account 
the records of prior medical treatment, so that the 
disability evaluation will be a fully informed one.  See 
Hyder v. Derwinski, 1 Vet. App. 221 (1991); Green v. 
Derwinski, 1 Vet. App. 121, 124 (1991).

Records concerning any psychiatric treatment in 1993 or 1994 
and records of psychiatric treatment from the University of 
Tennessee Medical Center should be obtained.  Further, all 
additional VA outpatient treatment records should be obtained 
and, in light of the passage of time since the December 1998 
VA psychiatric examination, an additional psychiatric 
examination should be scheduled for rating purposes.  

Accordingly, the claim is remanded for the following action: 

1.  The veteran and his service 
representative should be allowed an 
opportunity to submit additional evidence 
in support of the issue on appeal.  

2.  The RO should contact the veteran and 
request that he provide the name and 
address of the medical provider from whom 
he received psychiatric treatment in 1993 
or 1994 and execute and return the 
necessary authorization forms for obtaining 
all such treatment records.  

3.  The veteran should be requested to 
execute and return the necessary 
authorization forms for obtaining all 
psychiatric treatment records from the 
University of Tennessee Medical Center in 
Memphis, Tennessee.  If obtained, those 
records must be associated with the claim 
file.  

4.  The RO should obtain and associate with 
the claim file all VA outpatient 
psychiatric treatment records from the 
Memphis, Tennessee VA Medical Center which 
are not already on file.   

5.  The RO should afford the veteran a VA 
psychiatric examination.  The claims folder 
and a copy of this remand should be made 
available to and reviewed by the examiner 
prior to the examination.  The examination 
should include any tests or studies 
necessary for an accurate assessment.  

The claims folder and a copy of this remand 
must be made available to the physician for 
review in conjunction with the examination.  
All necessary tests and studies should be 
conducted in order to identify and describe 
the symptomatology attributable.  

The report of examination should contain a 
detailed account of all manifestations of 
the disability(ies) found to be present.  
If there are found to be multiple 
psychiatric disorders, the examiner should 
reconcile the diagnoses and should specify 
which symptoms are associated with each of 
the disorder(s).  If certain symptomatology 
cannot be disassociated from one disorder 
or the other, it should be so specified.  
The examiner should also comment on the 
extent to which the service-connected 
disability impairs the veteran's 
occupational and social functioning.  The 
examiner is requested to assign a numerical 
code for the GAF, and include a definition 
of the numerical code assigned. 

After the action requested above has been completed to the 
extent possible, as well as any other action deemed 
necessary, the RO should review the record and re-adjudicate 
the issues on appeal.  

If any benefit sought is not granted to the veteran's 
satisfaction, the RO should issue a supplemental statement of 
the case.  The requisite period of time for a response should 
be afforded.  Thereafter, the case should be returned to the 
Board for final appellate review, if otherwise in order.  By 
this remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until he is notified by the RO; however, the veteran is 
advised that failure to cooperate by reporting for 
examinations may result in the denial of the claim.  38 
C.F.R. § 3.655 (2000).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been 



remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



		
	Thomas J. Dannaher
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


